Citation Nr: 0300371	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  00-10 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of eligibility for Dependency and 
Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1953 
to November 1955.  The appellant was married to the 
veteran at the time of his death in May 1964.  

This matter comes to the Board of Veterans' Appeals 
(Board) from a March 1999 decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO), which 
denied service connection for the cause of the veteran's 
death and entitlement to DIC benefits pursuant to 38 
U.S.C. § 1318 and VA death pension benefits.  

By March 1999 decision, the RO denied eligibility for 
dependents' educational assistance under 38 U.S.C. chapter 
35; she did not express any desire to appeal that issue as 
the matter was not raised by the appellant in her April 
1999 notice of disagreement.  38 C.F.R. §§ 20.200, 20.201.  

In this appeal, the appellant requested a hearing before a 
Member of the Board at the RO.  A hearing was scheduled 
for August 15, 2001.  On that date, after conversing with 
her representative at the RO, she withdrew her hearing 
request.  See 38 C.F.R. § 20.704(e) (2002).  Thus, the 
Board will proceed with consideration of the appellant's 
claim based on the evidence of record, as she has 
requested.

In October 2001, the Board denied the appellant 
entitlement to recognition as the veteran's surviving 
spouse for the purpose of veteran's death pension 
benefits, and remanded the above referenced issue for 
further evidentiary development.  The Board concludes, 
upon thorough review of the evidence, that such 
development was accomplished satisfactorily.  See Stegall 
v. West, 11 Vet. App. 268 (1998).




FINDINGS OF FACT

1.  The appellant received notice and assistance 
commensurate with applicable law and regulations.

2.  The appellant and the veteran were married in June 
1953, and that marriage lasted until his death in May 
1964.

3.  Following his death, the appellant married another 
individual; that marriage was annulled in November 1967.

4.  In December 1968, she married another individual, and 
the file contains no divorce decree or other document 
indicating a termination of that marriage.

5.  In August 1985, she again remarried, but that most 
recent marriage ended in divorce in May 1997.  

6.  The appellant is not shown to be the veteran's 
surviving spouse for the purposes of eligibility for DIC 
benefits. 


CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2002).

2.  The appellant is not entitled to recognition as the 
surviving spouse of the veteran for purposes of VA death 
benefits. 38 U.S.C. §§ 101(14), 1311(e) (2002); 38 C.F.R. 
§§ 3.1(j), 3.5 (a)(1); 3.50, 3.55 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim 
for benefits unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  VA 
may defer providing assistance pending the submission by 
the claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes 
that there is ample medical and other evidence of record 
upon which to decide the appellant's claim.  The Board is 
unaware of, and the appellant has not identified, any 
additional evidence which is necessary to make an informed 
decision on this issue.  Thus, the Board believes that all 
relevant evidence which is available has been obtained.  
The appellant and her representative, moreover, have been 
accorded ample opportunity to present evidence and 
argument on her behalf.  Further, she and her 
representative have been notified of the evidence needed 
to establish the benefit sought, and she has been advised 
regarding her and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). Consequently, the Board concludes 
that VA's statutory duty to assist the veteran has been 
satisfied.

The appellant has been notified of applicable law and 
regulations by March 2000 statement of the case, March 
2001 supplemental statement of the case, August 2002 
supplemental statement of the case, and October 2001 Board 
decision and remand.  Furthermore, VCAA was outlined in a 
November 2001 letter to the appellant.

The Board notes that seeking further development of the 
case would serve no useful purpose.  Soyini v. Derwinski, 
1 Vet. App. 540 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support 
of the result in a particular case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the claimant should be 
avoided).  VA has satisfied, as far as practicably 
possible, the notice, assistance, and other requirements 
of VCAA, and any further action would only serve to burden 
VA with no foreseeable benefits flowing to the appellant.  
Id.; Soyini, supra.

Factual Background 

The veteran and appellant were married in June 1953, and 
they remained married until the veteran's death due to 
basilar meningitis in May 1964.  She remarried, but that 
marriage was annulled in November 1967 by judicial decree.  

By written communication received in December 1968 (VA 
Form 21-6890), the appellant indicated that she had 
changed her status and married another individual that 
month.  The claims file is silent with respect to details 
concerning the outcome of that marriage.  

In August 1985, she again remarried.  That marriage ended 
in divorce in May 1997.  A copy of the divorce decree is 
of record.  

In October 1998, she filed a VA Form 21-534, Application 
for DIC, Death Pension, and Accrued Benefits by a 
Surviving Spouse.  

By November 1998 letter, the RO asked that she provide a 
copy of the divorce decree terminating her marriage in 
1997 and a copy of the legal document terminating her 
marriage in 1967.  The RO also requested copies of certain 
service documents, service medical records, and records of 
other medical treatment.  She supplied only the divorce 
decree ending her last marriage in 1997 and a copy of the 
1967 annulment order.  

In March 1999, the RO denied, among other things, 
entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C. § 1318.  

By October 2001 remand, the Board, in pertinent part, 
requested that the RO obtain from the appellant 
information regarding her 1968 marriage in order to 
determine entitlement to restoration of DIC benefits.

In November 2001, the RO asked the appellant to provide 
information regarding her 1968 marriage.  The record 
contains no response from the appellant.

Law and Regulations

DIC is a payment made by VA to a surviving spouse, child 
or parent due to a service-connected death occurring after 
December 31, 1956.  38 U.S.C. § 101(14) (2002); 38 C.F.R. 
§ 3.5(a)(1) (2002).  

The term "surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements 
of 38 C.F.R. §  3.1(j) (2002) and who was the spouse of 
the veteran at the time of the veteran's death and: (1) 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, 
or procured by, the veteran without the fault of the 
spouse; and (2) except as provided in 38 C.F.R. §  3.55 
(2002), has not remarried or has not since the death of 
the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 C.F.R. § 3.50 (2002). 

38 U.S.C. § 1311(e)(1) provides that remarriage shall not 
bar a surviving spouse's eligibility for DIC if the 
remarriage is terminated by death, divorce, or annulment 
(unless VA determines that divorce or annulment was 
secured through fraud or collusion) and § 1311(e)(2) 
provides that DIC is not barred if a surviving spouse 
ceases living with another person and holding himself or 
herself out openly to the public as that person's spouse.  
Section 1311(e)(1) also provides that the act of living 
with another person and holding himself or herself out 
openly to the public as that person's spouse, shall not 
bar a surviving spouse's eligibility to DIC benefits, if 
that spouse ceases living with that other person and 
holding himself or herself out openly to the public as 
that person's spouse.  Pub. L. No. 105-178, § 8207 
reinstates the pre-1990 rules for the reinstatement of 
eligibility for DIC benefits under 38 U.S.C. § 1311, 
providing that a surviving spouse who remarries after the 
death of a veteran can be reinstated as surviving spouse, 
for the purposes of being eligible for reinstatement of 
DIC benefits, when that subsequent marriage terminates.  
See generally Cacatian v. West, 12 Vet. App. 373 (1999) 
(explaining changes in law regarding restoration of 
eligibility for DIC benefits).

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
the claimant.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. § 4.3.  When the positive 
and negative evidence as to an appellant's claim is in 
approximate balance, thereby creating a reasonable doubt 
as to the merits of a claim, the veteran prevails.  Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

Analysis

Pursuant to the foregoing law and regulations, the 
appellant is not entitled to restoration of eligibility 
for DIC benefits.  The record indicates that she remarried 
at least three times following the veteran's death in May 
1964.  Her first marriage following the veteran's death 
was annulled in November 1967.  She remarried in December 
1968 and in August 1985.  The August 1985 marriage was 
terminated by divorce in May 1997; however, there is no 
information of record regarding the history of her 1968 
marriage.

In order that eligibility for DIC benefits be restored, 
all of the appellant's marriages subsequent to the 
veteran's death must be shown to have been terminated by 
death, annulment, or divorce.  38 U.S.C. § 1311.  There is 
no indication that her 1968 marriage was in any way 
terminated.  Thus, DIC benefits cannot be awarded.  Id.  

In this case, the preponderance of the evidence weighs 
against the appellant's claim.  The record reflects 
evidence provided by the appellant as to her 1968 marriage 
to an individual other than the veteran, but it does not 
indicate that that marriage was ever terminated.  The 
appellant submitted no evidence to the contrary, despite 
being notified of the importance of such evidence and 
being asked by the RO to provide same, if available.  As 
the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt rule is not 
for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C. § 5107.


ORDER

Entitlement to recognition as the veteran's surviving 
spouse for the purpose of entitlement to DIC benefits is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

